762 N.W.2d 927 (2009)
In re Wellington HAYES and Elizabeth L. Hayes Revocable Trust.
Robert P. Ladd, Petitioner-Appellee,
v.
Patricia Sunderman, Respondent-Appellant.
Docket No. 138506. COA No. 290931.
Supreme Court of Michigan.
April 3, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the March 24, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is DENIED.